Citation Nr: 1713411	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability evaluation for calcaneal spur of the left ankle, currently rated as 20 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin, which, in relevant part, increased the rating for the Veteran's service-connected left ankle disability from 10 to 20 percent disabling, effective February 9, 2009. 

In connection with his appeal, the Veteran requested and was scheduled for a Board hearing, to be held in November 2014.  Although the Veteran was duly notified of the time and date of the hearing, he failed to report and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2016), when a Veteran fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

This matter was before the Board in May 2015 at which time it was remanded for further evidentiary development.  Specifically, the Agency of Original Jurisdiction (AOJ) was to obtain outstanding medical records regarding treatment for the appellant's left ankle disability and to provide an additional VA medical examination.  Thereafter, the increased rating claim was to be readjudicated in a supplemental statement of the case (SSOC).  A review of the record shows that the AOJ has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The Veteran's service-connected calcaneal spur of the left ankle has been manifested by symptoms such as pain and marked limitation of motion, with no ankylosis or functional impairment of the left ankle such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for calcaneal spur of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  

With respect to VA's duty to notify, in a March 2009 letter issued prior to the initial decision on the claim adjudicated herein, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016).  This letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, VA has obtained the Veteran's service treatment records and all available and relevant post-service records which the Veteran has specifically identified and authorized VA to obtain.  Efforts were made to retrieve records from the Social Security Administration (SSA).  In correspondence received in May 2012, however, the SSA reported that the Veteran's records had been destroyed.  Based on the efforts undertaken by the AOJ, as well as the unambiguous response received from the SSA, the Board finds that further requests for SSA records would be futile.  

The appellant was also provided adequate VA medical examinations in May 2009, March 2010, and October 2015 in connection with his claim.  38 C.F.R. § 3.159(c)(4) (2016).  The Board finds that the examination reports, together with the appellant's lay testimony and the clinical evidence, contain the necessary findings upon which to decide the issue adjudicated in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Board acknowledges that in the March 2017 appellate brief, the Veteran's representative requested that a new VA examination be provided as the last VA examination, which was conducted in October 2015, is too old to adequately evaluate the Vetean's disability.  The Board notes that VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).  However, the mere passage of time does not require that a new medical examination be provided.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Notably, neither the Veteran nor his representative have challenged the adequacy of the VA medical examination, nor have they alleged that the Veteran's disability has increased in severity since he was last examined for VA compensation purposes.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Applicable Law

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2016).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's left ankle disability is currently rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5271, pertaining to limitation of motion of the ankle.  Under the rating criteria, a maximum 20 percent rating is assigned for marked limitation of motion.  Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. 4.71, Plate II.

Factual Background

The Veteran underwent a VA examination in May 2009.  At that time, he reported constant left ankle pain.  Aggravating factors included running, walking a distance of more than four blocks and using stairs.  Alleviating factors were resting in a horizontal position and taking pain medication.  

On physical examination, evaluation of the left ankle showed no redness, warmth, or swelling.  There was no tenderness on palpation along the lateral malleolus and up onto the top of the foot.  There was moderate tenderness along the medial malleolus.  On range of motion testing, the Veteran had dorsiflexion from 0 to 10 degrees; plantar flexion from 0 to 22 degrees; subtalar inversion from 0 to 5 degrees; subtalar eversion from 0 to 5 degrees; forefoot adduction from 0 to 15 degrees; and forefoot abduction from 0 to 7 degrees.  It was noted that the Veteran was able to perform range of motion testing without pain.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  Following repetitive testing, dorsiflexion was reduced up to 10 degrees; plantar flexion was from 0 to 15 degrees; subtalar inversion was close to 0 degrees; subtalar eversion was from close to 0 degrees; forefoot abduction was from 0 to 10-15 degrees; and forefoot abduction was form 0 to 5 degrees.  The Veteran noted increasing pain in the ankle during repetition of testing.  The test for anterior ankle stability was negative.  

The examiner noted that in regards to DeLuca requirements, there were no additional functional limitation resulting from the Veteran's left ankle condition, including no additional loss of range of motion, strength or sensation during flare-ups or secondary to repetitive use of his body part, including painful motion, weakness, excess fatigability, lack of endurance, or incoordination.  

An additional VA examination was provided in March 2010.  At the time of the examination, the Veteran reported that he was told to wear boots for support, which he does, but could not do so all the time because the boots caused rashes on this ankle.  He also reported because of this, he fell a few times a month, which could cause swelling for several weeks.  Additionally, the Veteran stated that it hurt to bear weight on the left ankle and could sometimes be painful when sitting.  Regarding his problems with his ankle and his inability to do labor, the Veteran reported that he had not worked since the 1970s.  

On physical examination, it was noted that the Veteran walked favoring his left lower extremity.  He had tenderness to palpitation on the lateral malleolus.  He had pain on dorsiflexion which, with repetitive range of motion was 10, 5, and 5.  The Veteran reported that plantar flexion was not painful; range of motion was 40, 40, and 35.  He had decreased inversion and eversion compared to the other ankle.  He also had some increasing callus on the left side of the foot.  The examiner noted that the Veteran's history was consistent with ligamentous instability of the left ankle.  

VA medical records from April 2010 to August 2015 note complaints of ankle pain, locking, and occasional falls.  

The Veteran was provided a VA examination in October 2015.  At that time, the Veteran reported pain in the lateral ankle and posterior hill.  He stated that his ankle rolled a few times a week and that he occasionally fell.  Additionally, he reported that the ankle "locked up on him every day."  The Veteran reported flare-ups which caused increased pain in the ankle for about a week.  With regard to functional loss or impairment of the ankle, the Veteran reported that he walked less than a block, could not kneel or squat, and had trouble getting into and out of the bathtub.  

Range of motion testing revealed normal dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  The examiner documented that pain was present on range of motion testing in both dorsiflexion and plantar flexion.  There was evidence of localized tenderness or pain on palpitation of joint or associated soft tissue in the lateral malleolus and surrounding tissue and in the posterior heel and arch of the left foot.  There was also pain with weight bearing and objective evidence of crepitus.  There was no additional loss of function or range of motion after repetitive testing.  Additional contributing factors to the Veteran's disability included less movement than normal, weakened movement, swelling, deformity, and atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  There was no muscle atrophy or ankylosis found on examination.  It was noted that the appellant had never had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy.  

Analysis

After considering the evidence of record in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's service-connected calcaneal spur of the left ankle.

Based on the Veteran's left ankle symptoms, the RO has assigned a 20 percent rating under Diagnostic Code 5271.  That is the maximum rating available under this diagnostic code.

The Board has therefore considered application of an alternative diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence shows, however, that the left ankle is not ankylosed.  As noted, the October 2015 VA examiner expressly found that the appellant did not exhibit ankylosis of the left ankle. Additionally, the evidence shows that the Veteran's left ankle disability is not manifested by malunion of the os calcis or astralgus, nor has he undergone an astragalectomy.  Thus, the Board finds no basis on which to assign a rating in excess of 20 percent, under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5373, or 5274. 

The Board recognizes that the VA examinations do not contain an estimate of additional functional limitation as a result of flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  However, the next-higher evaluation is not predicated on a higher degree of lost motion, but rather on ankylosis.  Thus, even if there was additional limitation in motion during flare-ups, such finding would not enable a higher evaluation.  The same line of reasoning applies to any deficiencies in VA examinations as it relates to Correia v. McDonald, 28 Vet. App. 158, 168 (2016), holding that examination findings should address both passive and active motion, as well as both weight-bearing and non-weight-bearing findings.  

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the Veteran's left ankle disability.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 3.321(b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008). 

After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected left ankle disability, are inadequate.  As discussed above, the symptoms associated with the Veteran's service-connected left ankle disability are fully contemplated by the Rating Schedule, including his subjective reports of pain and functional loss.  There is no probative evidence of record demonstrating that the service-connected ankle disability markedly interferes with his employment beyond the schedular criteria.  Although the Veteran's left ankle disability produces limitations, such limits have been considered in assigning the current 20 percent rating.  Further, there is no evidence of record showing that the appellant has been frequently hospitalized due to his left ankle disability.  In fact, it does not appear that he has been hospitalized for this disability at all during the pendency of this claim.  Thus, absent additional evidence that the Veteran's left ankle disability is unusual or exceptional, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this decision, the Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit held that section 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities.  Thus, where a claimant has multiple service-connected disabilities, those disabilities may be considered together in determining whether referral for extraschedular consideration is warranted.  However, in this case, the Veteran is only service connected for calcaneal spur of the left ankle.  Thus, Johnson v. McDonald is not applicable.  


ORDER

Entitlement to an increased disability evaluation for calcaneal spur of the left ankle, currently rated as 20 percent disabling, is denied.


REMAND

The Board notes that the issue of entitlement to a TDIU has been raised by the record.  In this regard, at the time of the October 2015 VA examination, the Veteran indicated that he had not worked since the 1970s due to his inability to perform labor as a result of his left ankle disability.  A claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has not yet considered this issue in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the AOJ should develop a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

3.  Adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted, a statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


